Citation Nr: 0015069	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  95-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law  


WITNESS AT HEARINGS ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1978.  Combat service is not claimed by the veteran 
or indicated by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In a letter dated January 21, 1998, the veteran's attorney 
acknowledged the need for medical evidence to establish the 
nexus required for a well grounded claim.  It was reported 
that the veteran would endeavor to obtain such evidence; and 
that if the evidence could not be obtained, the claims for 
service connection for a back strain, hemorrhoids and 
hypertension would be withdrawn.  He has not submitted such 
evidence.  The issues of service connection for hemorrhoids 
and hypertension were withdrawn at the March 1999 RO hearing.  
(Hearing transcript, pages 1,2.)  

The case was previously before the Board in June 1996 and 
July 1998, when it was remanded for further development.  The 
requested development was completed.  An April 1999 rating 
decision granted entitlement to a non-service-connected 
pension.  The veteran was notified of this decision in May 
1999.  There is no record of any disagreement with any aspect 
of this grant.  The Board now proceeds with its review of the 
appeal on the remaining issue.  

The Board acknowledges receipt of a change of address.  It 
has been put in the left side of Volume 2 of the claims 
folder.  It does not require action under 38 C.F.R. § 20.1304 
(1998).  The Board brings this change to the attention of the 
RO.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In May 1985, the Board denied the veteran's appeal for 
service connection for a back disorder, noting the back 
symptoms in service were acute and transitory in service and 
resolved without residuals disability; and that the veteran 
had a congenital lumbarization without any additional chronic 
back disorder.  

3.  The statements of Dr. Evans are sufficiently probative of 
the issues in this case that they need to be considered in 
order to fairly decide the merits of the claim.  

4.  The veteran has submitted evidence which tends to link a 
current disability to service.

CONCLUSIONS OF LAW

1.  The May 1985 Board decision denying service connection 
for a back disorder is final.   38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (1998).

2.  Since the Board denied service connection for a back 
disorder in 1985, new and material evidence has been 
submitted to reopen the claim.  38 C.F.R. § 3.156(a).  

3.  The claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder discloses that the Board denied 
service connection for a back disorder in May 1985.  
Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed.Cir. 
1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  

This is a two part test.  First, the evidence must be new.  
That is it must not have previously been submitted to agency 
decision makers.  Also, it must be neither cumulative nor 
redundant.  Secondly, it must be material.  That is, it must 
bear directly and substantially upon the specific matter 
under consideration.  Additionally, by itself or in 
connection with evidence previously assembled it must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

At the time of the May 1985 Board decision, the evidence 
contained the service medical records, the report of a 
January 1979 private hospitalization, the January 1983 VA 
examination report, records from M. A. Jackson, M.D., VA 
clinical records and statements from the veteran.  

A February 1973 service medical record shows the veteran went 
running the day before and awoke with right hip and medial 
thigh symptoms.  There was tenderness in the right inguinal 
area, medial thigh, and sciatic notch.  The impression was a 
probable simple musculo-ligamentous strain.  Observation, 
heat, aspirin, and quarters were recommended.  There were no 
lumbar or low back findings.  A clinical service medical 
record dated in February 1975 shows the veteran had a viral 
upper respiratory infection with various symptoms.  
Approximately 10 days later, he reported having a back ache 
in the lumbar region, which had been progressively worse for 
the last 3 weeks.  The possibility of renal calculi was 
considered.  About 4 days later, he described the pain as 
being left sided, in the lower thoracic region.  The service 
medical records contain no further information regarding back 
symptoms.  The report of the November 1977 examination for 
separation from service shows the spine was normal.  

The report of the private hospitalization in January 1979 
showed shows the veteran had been well until he developed low 
back pain on December 31, 1978.  He was seen in the emergency 
room and thought to have a low back strain.  He returned 
approximately 3 days later with low back pain; and the 
diagnosis was the same.  He was treated with muscle relaxants 
and analgesics.  He returned later in January 1979 with 
complaints of chest pain.  There were no back complaints or 
findings at that time.  

On the January 1983 VA examination, the veteran reported that 
he hurt his back in service, in 1974, trying to hold a 
sideboard on a trailer.  He said that the only time it flared 
up was when he lifted and then it only bothered him when he 
tried to sleep.  The X-rays disclosed lumbarization of S1, 
the transverse process of which articulated with the sacrum 
on the left.  [Lumbarization is a condition in which the 
first segment of the sacrum is not fused with the second, so 
that there is one additional articulated vertebra and the 
sacrum consists of only four segments.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 890 (25th ed. 1974).  Lumbarization is a 
congenital anomaly of the lumbosacral junction characterized 
by development of the first sacral vertebra as a lumbar 
vertebra; there are six lumbar vertebrae instead of five.  
PDR(r) Electronic Library (tm) Stedman's Medical Dictionary, 
1995.]  There were no other spine abnormalities and alignment 
was intact.  Physical examination revealed a normal curve and 
range of motion.  Straight leg raising was negative and there 
were no sensory deficits or muscle atrophy.  The diagnosis 
was low back pain by history.  

The clinical records of Dr. Jackson, show that, in May 1983, 
the veteran complained of a back ache.  There was tenderness 
over the right shoulder which was diagnosed as a 
musculoskeletal pain in the right shoulder.  There were no 
back findings and low back pain was diagnosed by history.  A 
note dated in March 1984, recorded that the veteran had a 
back injury on the job in 1979.  The veteran had back and 
shoulder symptoms and medication was begun.  

VA clinical records dated November 1983 disclose the 
veteran's complaint of having low back pain off and on for 
years.  The spine had normal flexion.  The assessment was 
muscle pain and medication was prescribed.  

In a statement made in conjunction with his April 1984 
appeal, the veteran reported being treated for back pain in 
service.  He stated that he continued to have back pain 
although it was not noted on separation examination because 
he had not been active.  He reported that once he became 
active after service, he continued to experience back pain 
with muscle spasm on lifting 15 pounds or more.  The veteran 
signed the statement certifying that it was true and correct 
to the best of his knowledge; making it testimonial evidence.  

In May 1985, the Board denied an appeal for service 
connection for a back disorder.  The Board found that 
inservice back complaints were acute and transitory in nature 
and resolved without residuals noted at the time of 
separation from service.  The Board further found that the 
veteran had a congenital lumbarization of the S-1 vertebra 
and no chronic back disease.  

Since the May 1985 Board decision, numerous medical reports 
have been received as well as statements from the veteran.  
The veteran and his attorney particularly assert that the 
August 1998 letter from Gilbert C. Evans, M.D., is medical 
opinion evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Dr. Evans puts a great deal of emphasis on the February 1973 
clinical note in the service medical records which he asserts 
contain a diagnosis of mid lumbar strain usculo-ligamentous 
[sic].  In fact the record says, Imp: Probable simple M-lig 
strain doubt app-.  

Dr. Evans went on to say that the veteran had right 
testicular, groin and back pain since that time and a right 
knee and that VA called it myofascial disorder.  Dr. Evans 
next stated that it was a reasonable medical certainty that 
the veteran's present condition was a natural consequence of 
his duties as a truck driver in service.  This statement 
gives a superficial impression of being evidence connecting 
the current disability to injury in service.  

Various clinical impressions have been recorded in response 
to the veteran's back complaints, including: degenerative 
joint disease of the lumbar spine (July 1997); low back pain, 
probably sacroiliac joint dysfunction (July 1997); and 
myofascial pain (September 1997).  These are working 
impressions based on the veteran's complaints and are not 
final diagnoses.  The current VA diagnosis, based on 
examination of the veteran and review of his X-rays was 
reported on the November 1997 VA examination as Lumbarized 
sacral segment, right, S1; Schmorl's node L2.  

Dr. Evans stated that sciatic notch tenderness noted during 
service is in keeping with lumbar spine disease and radiating 
tenderness is also a sign of lumbar disc disease.  However, 
the doctor did not say the veteran had those diagnoses, nor 
did he offer any reason why such diagnoses would be 
preferable to those made by the examiners during and after 
service.  

The Board is presented with remarkably vague statements from 
Dr. Evans.  However, when accepted the statements as true, he 
implies that there is some current disability due to 
inservice activity.  In particular, he seems to imply that 
there is a disc disease associated with service.  Since 
service connection was previously denied for a congenital 
defect, the likely identification of acquired pathology 
constitutes a new claim.  To the extent that the doctor 
implies that a congenital defect was acquired during service, 
that is new and material evidence.

Therefore, the claim is reopened and because there is a vague 
linking of current disability with service, the claim is well 
grounded.


ORDER

The petition to reopen the claim for service connection for a 
back disorder is granted. 


REMAND

Because the issue is well grounded, the case is Remanded for 
the following action(s). 

1.  The RO shall schedule the veteran for 
a VA examination.  The examiner should 
identify all diagnoses involving the 
lumbar spine.  The claims file must be 
made available to the examiner.  The 
examiner should determine whether there 
is disc disease.  If disc disease is 
present, is there any relationship to 
inservice findings.  The examiner should 
determine whether lumbarization is a 
congenital defect.  The examiner should 
state whether there is any relationship 
between inservice activity and 
lumbarization and/or other identified 
diagnosis.  The examiner should explain 
the meaning of a Schmorl's node.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

